PER CURIAM.
Defendant was found guilty by a district court jury of a charge of burglary, Minn.St. 609.58, subd. 2(3), and was sentenced to an indeterminate term of up to 5 years in prison. On this appeal from judgment of conviction defendant contends that the evidence adduced concerning the extent of his intoxication was such as to compel a finding that he was too intoxicated to form the requisite criminal intent. On the basis of the manner in which defendant executed the crime and the way he exited the building through a broken glass door without touching the broken glass and without being injured thereby, and based upon the observations and opinions of the arresting officers, the jury clearly could reasonably conclude that defendant knew what he was doing and intended to steal property when he entered the building. See, State v. Annis, 291 Minn. 552, 192 N.W.2d 419 (1971).
Affirmed.